Oo Oe NN HN OH FP WY NY

DN wo vO DN KN WH KH KR NO RR Re Re ee Re ee
So a7 DB MN FP WD NY KH DOD OBO Pe as HD HH BP WD NYO S @S

L

 

Be 5:20-cv-00262-CJC-KS Document 27 Filed 03/29/21 Page1of1i Page ID #:1064

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LASHONE INGRAM, ) NO. EDCV 20-0262-CJC (KS)

Plaintiff, )
V. ) JUDGMENT

)
COMMISSIONER OF SOCIAL )
SECURITY,
Defendant. )
)

 

The Court having approved the parties’ Stipulation to Voluntary Remand (the
“Stipulation”) pursuant to Sentence 4 of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the above-captioned action is remanded to the

Commissioner of Social Security for further proceedings consistent with the Stipulation.

DATED: March 29, 2021 Ko J
oO" Os — 7

CORMAY J. CARNEY ho
UNITED STATES DISTRICT@UDGE

 

 
